         Case 1:21-cv-00020-AJS Document 39 Filed 03/16/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

 RONALD C. KOLESAR, and
 THOMAS KLAUS,

        Plaintiffs,                              Lead Case No. 1:21-cv-20
 v.

 DRIPDROP HYDRATION, INC.,

        Defendant.

  ROBERT JAHODA,
       Plaintiff,                                 Member Case No. 2:21-cv-97
v.

  SHEER, LLC,

       Defendant.

                                 NOTICE OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A), Plaintiff Robert Jahoda hereby voluntarily

dismisses without prejudice his claims against Defendant, Sheer, LLC.


                                           Respectfully submitted,

                                            /s/ R. Bruce Carlson
                                            R. Bruce Carlson
                                            bcarlson@carlsonlynch.com
                                            Nicholas A. Colella
                                            ncolella@carlsonlynch.com
                                            CARLSON LYNCH, LLP
                                            1133 Penn Avenue, 5th Floor
                                            Pittsburgh, PA 15222
                                            Phone: (412) 322.9243

                                            Counsel for Plaintiff
